


NON-COMPETITION AND NON-SOLICITATION AGREEMENT


In consideration of Employee's (as defined below) entering into at-will
employment with Employer (as defined below) or one of its subsidiary companies,
the compensation and benefits provided to me including those set forth in a
separate Employment Agreement, Change in Control Agreement and Confidentiality
and Intellectual Property Agreement (the “Confidentiality Agreement”) and
Employer's agreement to provide Employee with access to Employer's confidential
information, intellectual property and trade secrets, access to its customers
and other promises made below, Employee enters into the following
non-competition and non-solicitation agreement:


This Non-Competition and Non-Solicitation Agreement (“Agreement”) is effective
by and between James G. Brown, Jr. (“Employee”) and First Solar, Inc.
(“Employer”) as of April 7, 2008.


Whereas, Employee desires to be employed by Employer and Employer has agreed to
employ Employee in the current position of Employee with Employer; or such other
position as Employer may from time to time determine;


Whereas, because of the nature of Employee's duties, in the performance of such
duties, Employee will have access to and will necessarily utilize sensitive,
secret and proprietary data and information, the value of which derives from its
secrecy from Employer's competitors, which, like Employer, sell products and
services throughout the world;


Whereas, Employee and Employer acknowledge and agree that Employee's conduct in
the manner prohibited by this Agreement during, or for the period specified in
this Agreement following the termination of, Employee's employment with
Employer, would jeopardize Employer's Confidential Information (as defined in
the Confidentiality Agreement) and the goodwill Employer has developed and
generated over a period of years, and would cause Employer to experience unfair
competition and immediate, irreparable harm; and


Whereas, in consideration of Employer's hiring Employee, Employee therefore has
agreed to the terms of this Agreement, the Employment Agreement and the
Confidentiality Agreement, and specifically to the restrictions contained
herein.


Therefore, Employee and Employer hereby agree as follows:


THE FOLLOWING ARE IMPORTANT RESTRICTIONS TO WHICH EMPLOYEE AGREES IN ORDER TO
INDUCE EMPLOYER TO RETAIN EMPLOYEE AND WHICH, ONCE EMPLOYEE SIGNS THIS
AGREEMENT, ARE BINDING ON THE EMPLOYEE. BY SIGNING THIS AGREEMENT, EMPLOYEE
SUGNIFIES THAT EMPLOYEE HAS READ THESE RESTRICTIONS CAREFULLY BEFORE SIGNING
THIS AGREEMENT, UNDERSTANDS THE AGREEMENT'S TERMS, AND ASSENTS TO ABIDE BY THESE
RESTRICTIONS.


1.    Nature and Period of Restriction. At all times during Employee's
employment and for a period of twelve months after the termination of employment
(for any reason, including discharge or resignation) with Employer (the
“Restricted Period”), Employee agrees as follows:


1.1.    Employee agrees not to engage or assist, in any way or in any capacity,
anywhere in the Territory (as defined below), either directly or indirectly, (a)
in the business of the development, sale, marketing, manufacture or installation
that would be in direct competition with of any type of product sold, developed,
marketed, manufactured or installed by Employer during Employee's employment
with Employer, including photovoltaic modules, or (b) in any other activity in
direct competition or that would be in direct




--------------------------------------------------------------------------------




competition with the business of Employer as that business exists and is
conducted (or with any business planned or seriously considered, of which
Employee has knowledge) during Employee's employment with Employer. In addition
and in particular, Employee agrees not to sell, market, provide or distribute,
or endeavor to sell, market, provide or distribute, in any way, directly or
indirectly, on behalf of Employee or any other person or entity, any products or
services competitive with those of Employer to any person or entity which is or
was an actual or prospective customer of Employer at any time during Employee's
employment by Employer.


1.2.    “Territory” for purposes of this Agreement means North America, South
America, Australia, Europe and Asia.


1.3.    Employee agrees not to solicit, recruit, hire, employ or attempt to hire
or employ, or assist any other person or entity in the recruitment or hiring of,
any person who is (or was) an employee of Employer, and agrees not to otherwise
urge, induce or seek to induce any person to terminate his or her employment
with Employer.


1.4.    The parties understand and agree that the restrictions set forth in the
paragraphs in this Section 1 also extend to Employee's recommending or directing
any such actual or prospective customers to any other competitive concerns, or
assisting in any way any competitive concerns in soliciting or providing
products or services to such customers, whether or not Employee personally
provides any products or services directly to such customers. For purposes of
this Agreement, a prospective customer is one that Employer solicited or with
which Employer otherwise sought to engage in a business transaction during the
time that Employee is or was employed by Employer.


1.5.    Employee and Employer acknowledge and agree that Employer has expended
substantial amounts of time, money and effort to develop business strategies,
customer relationships, employee relationships, trade secrets and goodwill and
to build an effective organization and that Employer has a legitimate business
interest and right in protecting those assets as well as any similar assets that
Employer may develop or obtain. Employee and Employer acknowledge that Employer
is entitled to protect and preserve the going concern value of Employer and its
business and trade secrets to the extent permitted by law. Employee acknowledges
and agrees the restrictions imposed upon Employee under this Agreement are
reasonable and necessary for the protection of Employer's legitimate interests,
including Employer's Confidential Information, intellectual property, trade
secrets and goodwill. Employee and Employer acknowledge that Employer is engaged
in a highly competitive business, that Employee is expected to serve a key role
with Employer, that Employee will have access to Employer's Confidential
Information, that Employer's business and customers and prospective customers
are located around the world, and that Employee could compete with Employer from
virtually any location in the world. Employee acknowledges and agrees that the
restrictions set forth in this Agreement do not impose any substantial hardship
on Employee and that Employee will reasonably be able to earn a livelihood
without violating any provision of this Agreement. Employee acknowledges and
agrees that, in addition to Employer's agreement to hire him, part of the
consideration for the restrictions in this Section 1 consists of Employer's
agreement to make severance payments as set forth in the separate Employment
Agreement between Employer and Employee.


1.6.    Employee agrees to comply with each of the restrictive covenants
contained in this Agreement in accordance with its terms, and Employee shall
not, and hereby agrees to waive and release any right or claim to, challenge the
reasonableness, validity or enforceability of any of the restrictive covenants
contained in this Agreement.


2.    Notice by Employee to Employer. Prior to engaging in any employment or
business during the Restricted Period, Employee agrees to provide prior written
notice (by certified mail) to Employer in




--------------------------------------------------------------------------------




accordance with Section 6, stating the description of the activities or position
sought to be undertaken by Employee, and to provide such further information as
Employer may reasonably request in connection therewith (including the location
where the services would be performed and the present or former customers or
employees of Employer anticipated to receive such products or services).
Employer shall be free to object or not to object in its unfettered discretion,
and the parties agree that any actions taken or not taken by Employer with
respect to any other employees or former employees shall have no bearing
whatsoever on Employer's decision or on any questions regarding the
enforceability of any of these restraints with respect to Employee.


3.    Notice to Subsequent Employer. Prior to accepting employment with any
other person or entity during the Restricted Period, Employee shall provide such
prospective employer with written notice of the provisions of this Agreement,
with a copy of such notice delivered promptly to Employer in accordance with
Section 6.


4.    Extension of Non-Competition Period in the Event of Breach. It is agreed
that the Restricted Period shall be extended by an amount of time equal to the
amount of time during which Employee is in breach of any of the restrictive
covenants set forth above.


5.    Judicial Reformation to Render Agreement Enforceable. If it is determined
by a court of competent jurisdiction that any of the restrictions or language in
this Agreement are for any reason invalid or unenforceable, the parties desire
and agree that the court revise any such restrictions or language, including
reducing any time or geographic area, so as to render them valid and enforceable
to the fullest extent allowed by law. If any restriction or language in this
Agreement is for any reason invalid or unenforceable and cannot by law be
revised so as to render it valid and enforceable, then the parties desire and
agree that the court strike only the invalid and unenforceable language and
enforce the balance of this Agreement to the fullest extent allowed by law.
Employer and Employee agree that the invalidity or unenforceability of any
provision of this Agreement shall not affect the remainder of this Agreement.


6.    Notice. All documents, notices or other communications that are required
or permitted to be delivered or given under this Agreement shall be in writing
and shall be deemed to be duly delivered or given when received.
    
If to Employer:
First Solar, Inc.
350 West Washington Street
Suite 600
Tempe, AZ 85281
Attention: Human Resources with a copy to the Legal Department
Fax: (602) 414-9400
If to Employee:
To Employee's then current address on file with Employer



7.    Enforcement. Except as expressly stated herein, the covenants contained in
this Agreement shall be construed as independent of any other provision or
covenants of any other agreement between Employer and Employee, and the
existence of any claim or cause of action of Employee against Employer, whether
predicated on this Agreement or otherwise, or the actions of Employer with
respect to enforcement of similar restrictions as to other employees, shall not
constitute a defense to the enforcement by Employer of such covenants. Employee
acknowledges and agrees that Employer has invested great time, effort and
expense in its business and reputation, that the products and information of
Employer are unique and valuable, and that the services performed by Employee
are unique and extraordinary, and Employee agrees that Employer will suffer
immediate, irreparable harm and shall be entitled, upon a breach or a threatened
breach




--------------------------------------------------------------------------------




of this Agreement, to emergency, preliminary, and permanent injunctive relief
against such activities, without having to post any bond or other security, and
in addition to any other remedies available to Employer at law or equity. Any
specific right or remedy set forth in this Agreement, legal, equitable or
otherwise, shall not be exclusive but shall be cumulative upon all other rights
and remedies allowed or by law, including the recovery of money damages. The
failure of Employer to enforce any of the provisions of this Agreement, or the
provisions of any agreement with any other Employee, shall not constitute a
waiver or limit any of Employer's rights.


8.    At-Will Employment; Termination. This Agreement does not alter the at-will
nature of Employee's employment by Employer, and Employee's employment may be
terminated by either party, with or without notice and with or without cause, at
any time. In addition to the foregoing provisions of this Agreement, upon
Employee's termination, Employee shall cease all identification of Employee with
Employer and/or the business, products or services of Employer, and the use of
Employer's name, trademarks, trade name or fictitious name. All provisions,
obligations, and restrictions in this Agreement shall survive termination of
Employee's employment with Employer.


9.    Choice of Law, Choice of Forum. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws. Any judicial action
commenced relating in any way to this Agreement including the enforcement,
interpretation, or performance of this Agreement, shall be commenced and
maintained in a court of competent jurisdiction located in Maricopa County,
Arizona. In any action to enforce this Agreement, the prevailing party shall be
entitled to recover its litigation costs, including its attorneys' fees. The
parties hereby waive and relinquish any right to a jury trial and agree that any
dispute shall be heard and resolved by a court and without a jury. The parties
further agree that the dispute resolution, including any discovery, shall be
accelerated and expedited to the extent possible. Each party's agreements in
this Section 9 are made in consideration of the other party's agreements in this
Section 9, as well as in other portions of this Agreement.


10.
Entire Agreement, Modification and Assignment.



10.1.    This Agreement, the Employment Agreement the Confidentiality Agreement
and the Change in Control Agreement comprise the entire agreement relating to
the subject matter hereof between the parties and supersede, cancel, and annul
any and all prior agreements or understandings between the parties concerning
the subject matter of the Agreement.


10.2.    This Agreement may not be modified orally but may only be modified in a
writing executed by both Employer and Employee.


10.3.    This Agreement shall inure to the benefit of Employer, its successors
and assigns, and may be assigned by Employer. Employee's rights and obligations
under this Agreement may not be assigned by Employee.


11.
Construction. As used in this Agreement, words such as “herein,” “hereinafter,”

“hereby” and “hereunder,” and the words of like import refer to this Agreement,
unless the context requires otherwise. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.


IN WITNESS WHEREOF, the parties have executed this Agreement, effective as of
the day and year first written above.








--------------------------------------------------------------------------------




Signed:
 
/s/ James G. Brown, Jr.
 
 
Employee
 
 
Print Name:
James G. Brown, Jr.
Agreed to by First Solar, Inc.
 
 
By:
 /s/ Carol Campbell
 
 
Its:
VP, Human Resources







